DETAILED ACTION
This action is in response to the request for continuing examination received July 11, 2022. After consideration of applicant's amendments and/or remarks:
Examiner maintains rejection of claims 1-3, 5-12, 14-15, and 17-22 under 35 USC § 103.
This action is a first action final after RCE because (A) the claims are identical to the claims in the application prior to the RCE entry and (B) would have been properly finally rejected on the grounds and art of record if they have been entered in the application prior to filing the RCE. See MPEP 706.07(b).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth, U.S. PG-Publication No. 2018/0157628 A1, in view of Mertens et al., U.S. Patent No. 10,366,151 B1, further in view of Grover et al., Dreamweaver CC: The Missing Manual, 1-84 (O'Reilly Media, 2013) obtained June 5, 2021 from https://learning.oreilly.com/library/view/dreamweaver-cc-the/9781449365189/ (hereinafter Grover), further in view of Doornenbal, U.S. PG-Publication No. 2018/0365323 A1.

Claim 1
	Hollingsworth discloses a method for generating content summaries. Hollingsworth discloses a method executed on a computer system for "provisioning a summary of a document" referred to as a "SkimScript." Hollingsworth, ¶¶ 45-48. The system comprises "an excerpts identifier configured for identifying a plurality of salient excerpts based on a textual analysis of the document" and "a summary generator configured for generating the summary of the document based on the salient excerpts." Id. at ¶ 87.
	Hollingsworth discloses launching [a browser] configured to enable selection of a first content item. Figure 10 illustrates a content browser for "receiving an electronic document or website." Id. at ¶¶ 51; 59. Hollingsworth discloses that the method receives control commands comprising "a selection of one or more articles to be summarized." Id. at ¶ 64.
	Hollingsworth discloses in response to selection of the first content item, obtaining textual data corresponding to the first content item including explicit textual data contained in the first content item … and automatically generating a summary of the first content item based on the explicit textual data. The system receives "the textual content of the article." Id. at ¶ 49. Once the system receives the document, the system executes algorithms to "identify salient excerpts" and "output[s] a summary." Id. at ¶ 52. In one embodiment, the summary is "automatically displayed while displaying a corresponding document" based on control commands indicating an automatic mode. Id. at ¶¶ 64; 107; 112. Accordingly, Hollingsworth discloses automatically generating a summary upon uploading a selected document and/or upon selecting a document for viewing.
	Hollingsworth discloses storing the textual summary of the content item as a summary content item which is separate from the first content item. In one embodiment, a display modal is used comprising a document summary display, wherein the summary "display may comprise a separate document or be embedded within the corresponding document." Id. at ¶ 19. In one embodiment, the method comprises steps of "generating … the summary of the document based on … salient excerpts" and "may further include storing, using a storage device, each of the summary and a document indicator associated with the document." Id. at ¶¶ 95-96.
	Hollingsworth discloses providing the textual summary content item. Hollingsworth provides the document summary by displaying it in a display modal or pop-up window. Id. at ¶¶ 19; 55. A SkimScript "may include an executable code configured to … retrieve one or more summaries of the document." Id. at ¶ 46.
	Hollingsworth discloses adding . . . the textual summary content item to [a] web page. In one embodiment, the source code of a web page document "may be modified to include the SkimScript," wherein execution of the SkimScript causes "displaying of the summary." Accordingly, "when the article is displayed, the summary … may also be displayed." Id. at ¶¶ 48-49.
	Hollingsworth does not expressly disclose a method for generating content summaries in a web content management service; opening, in a web page editor, a web page; launching from the web page editor, a component browser, wherein the component browser is configured to enable selection of a first content item; providing the summary content item to the web page editor; and adding, with the web page editor, the summary content item to the web page.
	Mertens discloses a method for generating content summaries in a web content management service. Mertens discloses a document application comprising a knowledge panel that "is a user interface element that provides information or other content related to a particular entity referenced by the document." Mertens, 2:33-41. The content in a knowledge panel "may include content published . . . by multiple resources, such as multiple web pages." Id. at 2:55-67; 5:6-18. The content retrieved for presentation in knowledge panels is acquired using a "variety of appropriate information retrieval and relevant determining search algorithms." Accordingly, the knowledge panel system is a web content management service (i.e. the system manages the presentation of web content to a user). Further, Mertens discloses that the textual content (i.e. first content item) in the knowledge panel "may be an automatically generated summarization" of contents of a webpage. Id. at 3:1-13; 6:10-16.
	Mertens discloses opening, in a web page editor of a web content management service … a web page. Mertens discloses a document system 108 comprising "a document editing . . . environment" wherein "a user is able to load, view[,] create, author, edit, save, and publish any kind of technologically appropriate document" (e.g. a web page). Id. at 4:6-18. In one embodiment, the document editor is implemented in a web browser. Figure 2 illustrates an embodiment document editor, wherein the user has opened a document for editing. Id. at 7:45-57.
	Mertens discloses launching from the web page editor, a component browser, wherein the component browser is configured to enable selection of a first content item. Mertens discloses that the document application "can generate and display knowledge panels with [a] document." Id. at 2:33-41. Document system 108 communicates with a "knowledge panel system 110 to identify, generate, and serve knowledge panels." Id. at 4:32-54. Document system 108 identifies an entity and context identifier 109, queries the knowledge panel system 110 with the identifier, and "generates a responsive knowledge panel." Figure 2 illustrates that interface 200 is updated "to present knowledge panel 256 received from the knowledge panel system 110 to the user." Figure 3 illustrates that a user may "incorporate an element of the knowledge panel 256 into the document 252" by selecting the textual content 258 or image 260. Id. at 7:45-9:21. Accordingly, Mertens discloses a document editing interface 200 (i.e. a web page editor) comprising a knowledge panel 256 (i.e. a component browser) that enables selection of a textual content 258 and/or image 260 (i.e. a first content item).
	Mertens discloses adding, with the web page editor, the summary content item to the web page. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Interface 300 shows the result of a user selecting image 260 and performing a drag and drop operation to add the image into document. Document 302 illustrates "that the image 306 . . . has been edited into document 201 in response to the user's drag and drop." Id. at 9:3-21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document summarization method of Hollingsworth to incorporate the knowledge panel presenting summarized content for inclusion into an edited document as taught by Mertens. One of ordinary skill in the art would be motivated to integrate the knowledge panel into Hollingsworth, with a reasonable expectation of success, in order to enable a user to "easily incorporate relevant information" into a document being authored and to "incorporate the information without navigating away from the document." See Mertens, 1:42-2:13.
	Hollingsworth-Mertens does not expressly disclose a web content management service that manages content items in a repository; and wherein the component browser is configured to enable selection of a first content item stored in the repository. Prior art software like ADOBE DREAMWEAVER CC discloses web editing software with content item repositories.
	For example, Grover discloses a web content management service that manages content items in a repository; and wherein the component browser is configured to enable selection of a first content item stored in the repository. Grover discloses that Dreamweaver CC is a "program for designing and building web sites." Grover, 26. The Dreamweaver web editing user interface comprises panels (e.g. properties panel, panel groups) that are "for working with the various technologies required to build and maintain a website."  Id. at 28 (Figure 1-2); 30. Panels are accessed using the window menu in the interface. Id. at 35. One exemplary panel is the "snippet panel" comprising text chunks for insertion in a web page. Id. at 72-74. Snippets are organized in the panel by storing the snippets into folders. Id. at 75. Figure 19-1 illustrates the snippets panel. The snippets panel (i.e. component browser) is comprised of a plurality snippets (i.e. textual content items containing explicit text); the snippets are stored in folder data structures (i.e. stored in a repository); and a user can select a first snippet from the panel to add to a web page (e.g. double-click, insert, drag and drop). Id. at 73.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge panel presenting summarized content for inclusion into an edited document as taught by Hollingsworth-Mertens to incorporate the web page editor comprising a snippets panel as taught by Grover. One of ordinary skill in the art would be motivated to integrate a snippets panel into Hollingsworth-Mertens, with a reasonable expectation of success, in order to enable a user to quickly access commonly used elements without having to recreate the same components time after time. Grover, 72.
	Hollingsworth-Mertens-Grover does not expressly disclose obtaining textual data including explicit textual data and textual metadata stored with the first content item, and automatically generating a summary of the first content item based on the explicit textual data and the textual metadata.
	Doornenbal discloses obtaining textual data including explicit textual data and textual metadata stored with the first content item, and automatically generating a summary of the first content item based on the explicit textual data and the textual metadata. Doornenbal discloses "a method of automatically generating content summaries" from "an unstructured text corpus" using "an annotated dataset." Doornenbal, ¶ 4. In short, the method scans full text literature to "extract relevant and targeted pieces of textual information with respect to a particular concept from the text, and identify the most relevant pieces of textual information for the particular concept." A system implementing the method "generates annotated data as an output of the unstructured text," wherein the "annotated data contains metadata indicating various terms found in the text as well as term annotations that mark the start and end offsets of a concept." Id. at ¶¶ 14-15. The annotated data contains metadata such as concepts, terms, parts-of-speech tags, lemmas, tokens sentences, sections, etc. The unstructured text corpus "may be annotated with tokens," (i.e. the metadata is stored with the content). Id. at ¶ 32; See Also ¶ 37 ("annotation logic … receives the unstructured text corpus and generated an annotated dataset"); ¶ 83 ("unstructured text corpus may be annotated, thereby identifying term annotations and metadata for one or more concepts"). Snippet logic is configured to "rank a plurality of snippets from the annotated data for generating a content summary." Id. at ¶ 33. The method "generate[s] content summaries having snippets and definitions, which are extracted, pre-sorted, and identified for specific concepts from the unstructured text corpus." Id. at ¶ 54. Accordingly, Doornenbal discloses using annotated data comprising (1) textual data (i.e. unstructured text corpus) and (2) textual metadata stored with the content (i.e. annotation metadata) to automatically generate content summaries comprising explicit textual data (i.e. extracted snippets) that are scored and selected based on the textual metadata stored with the content (i.e. annotation metadata).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content summary method of Hollingsworth-Mertens-Grover to incorporate generating a summary using textual data annotated with metadata as taught by Doornenbal. One of ordinary skill in the art would be motivated to integrate using textual data annotated with metadata into Hollingsworth-Mertens-Grover, with a reasonable expectation of success, in order to generate summaries according to a specific concept of interest, enabling a user to quickly "determine whether a particular source is pertinent to their particular concept or area of interest,"  See Doornenbal, ¶ 3, 18, 79.
 
Claim 2
	Mertens discloses editing, with the web page editor, the summary content item, wherein the edited summary content item is added to the web page. Mertens discloses that he knowledge panel may contain "a selection from a resource or resources . . . or may be an automatically generated summarization." Mertens, 3:1-13. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Id. at 9:3-21. Accordingly, the disclosed knowledge panel enables a user to drag and drop an automatically generated summarization into a document; the result is the summarized content is added to the edited document (e.g. an edited web page).
 
Claim 3
	Hollingsworth discloses wherein the first content item and the summary content item are stored as separate content items in the content repository. Hollingsworth discloses one embodiment using a display modal comprising a document summary display, wherein the summary "display may comprise a separate document or be embedded within the corresponding document." Hollingsworth, ¶ 19. Figure 5 illustrates a method 500 for provisioning a summary of a document, wherein the method stores, "using a storage device, each of the summary and a document indicator associated with the document." Id. at ¶¶ 95-96.
	Mertens discloses wherein the content repository is communicatively coupled to the web page editor and is accessible by the web page editor. Figure 1 illustrates that document system 108 (i.e. web page editor) is communicatively coupled to knowledge panel system 110 comprising content items 112 (i.e. content repository) via a network 102. Mertens, 3:32-2:54. One of ordinary skill in the art would recognize that the automatically generated summaries of Hollingsworth could be stored in the content item repository 112 of Mertens.

Claim 9
	Hollingsworth discloses a method for generating content summaries. Hollingsworth discloses a method executed on a computer system for "provisioning a summary of a document" referred to as a "SkimScript." Hollingsworth, ¶¶ 45-48. The system comprises "an excerpts identifier configured for identifying a plurality of salient excerpts based on a textual analysis of the document" and "a summary generator configured for generating the summary of the document based on the salient excerpts." Id. at ¶ 87.
	Hollingsworth discloses selecting a first content item of the one or more content items. Figure 10 illustrates a content browser for "receiving an electronic document or website." Id. at ¶¶ 51; 59. Hollingsworth discloses that the method receives control commands comprising "a selection of one or more articles to be summarized." Id. at ¶ 64.
	Hollingsworth discloses providing textual information corresponding to the first content item, the textual information including any explicit textual data contained in the first content item … to a text mining engine that is configured to generate a summary of the first content item. The system comprises "an excerpts identifier configured for identifying a plurality of salient excerpts based on a textual analysis of the document" and "a summary generator configured for generating the summary of the document based on the salient excerpts." Id. at ¶ 87.
	Hollingsworth discloses providing one or more summary parameter values to the text mining engine. Hollingsworth discloses that a summary generator may operate using one or more parameters, wherein "the one or more parameters may include a percentage value." Using the parameter, the system generates a summary "based on the percentage value" such that the number of words in the summary "may depend on the percentage value." Id.
	Hollingsworth discloses automatically generating a summary of the first content item in dependence on the textual information corresponding to the first content item and the one or more summary parameter values. The method transmits API call that includes the textual content of the document and "one or more parameters that control the process of summary generation" to generate the summary. The summary is generated automatically in response to the transmitted API call. Id.
	Hollingsworth discloses storing in [a] content repository a new textual summary content item containing the automatically generated summary, wherein the textual summary content item is stored independently of the first content item. In one embodiment, a display modal is used comprising a document summary display, wherein the summary "display may comprise a separate document or be embedded within the corresponding document." Id. at ¶ 19. In one embodiment, the method comprises steps of "generating … the summary of the document based on … salient excerpts" and "may further include storing, using a storage device, each of the summary and a document indicator associated with the document." Id. at ¶¶ 95-96.
	Hollingsworth does not expressly disclose a method for generating content summaries in a web content management service; selecting a first content item of the one or more content items stored in [a] content repository.
	Mertens discloses a method for generating content summaries in a web content management service. Mertens discloses a document application comprising a knowledge panel that "is a user interface element that provides information or other content related to a particular entity referenced by the document." Mertens, 2:33-41. The content in a knowledge panel "may include content published . . . by multiple resources, such as multiple web pages." Id. at 2:55-67; 5:6-18. The content retrieved for presentation in knowledge panels is acquired using a "variety of appropriate information retrieval and relevant determining search algorithms." Accordingly, the knowledge panel system is a web content management service (i.e. the system manages the presentation of web content to a user). Further, Mertens discloses that the textual content (i.e. first content item) in the knowledge panel "may be an automatically generated summarization" of contents of a webpage. Id. at 3:1-13; 6:10-16.
	Mertens discloses selecting a first content item of the one or more content items stored in the content repository. Mertens discloses that the document application "can generate and display knowledge panels with [a] document." Id. at 2:33-41. Document system 108 communicates with a "knowledge panel system 110 to identify, generate, and serve knowledge panels." Id. at 4:32-54. Document system 108 identifies an entity and context identifier 109, queries the knowledge panel system 110 with the identifier, and "generates a responsive knowledge panel." Figure 2 illustrates that interface 200 is updated "to present knowledge panel 256 received from the knowledge panel system 110 to the user." Figure 3 illustrates that a user may "incorporate an element of the knowledge panel 256 into the document 252" by selecting the textual content 258 or image 260. Id. at 7:45-9:21. Accordingly, Mertens discloses a document editing interface 200 (i.e. a web page editor) comprising a knowledge panel 256 (i.e. a component browser) that enables selection of a textual content 258 and/or image 260 (i.e. a first content item).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document summarization method of Hollingsworth to incorporate the knowledge panel presenting summarized content for inclusion into an edited document as taught by Mertens. One of ordinary skill in the art would be motivated to integrate the knowledge panel into Hollingsworth, with a reasonable expectation of success, in order to enable a user to "easily incorporate relevant information" into a document being authored and to "incorporate the information without navigating away from the document." See Mertens, 1:42-2:13.
	Hollingsworth-Mertens does not expressly disclose retrieving from a content repository information associated with one or more content items that are stored in the content repository. Prior art software like ADOBE DREAMWEAVER CC discloses web editing software with content item repositories.
	For example, Grover discloses a web content management service retrieving from a content repository information associated with one or more content items that are stored in the content repository. Grover discloses that Dreamweaver CC is a "program for designing and building web sites." Grover, 26. The Dreamweaver web editing user interface comprises panels (e.g. properties panel, panel groups) that are "for working with the various technologies required to build and maintain a website."  Id. at 28 (Figure 1-2); 30. Panels are accessed using the window menu in the interface. Id. at 35. One exemplary panel is the "snippet panel" comprising text chunks for insertion in a web page. Id. at 72-74. Snippets are organized in the panel by storing the snippets into folders. Id. at 75. Figure 19-1 illustrates the snippets panel. The snippets panel (i.e. component browser) is comprised of a plurality snippets (i.e. textual content items containing explicit text); the snippets are stored in folder data structures (i.e. stored in a repository); and a user can select a first snippet from the panel to add to a web page (e.g. double-click, insert, drag and drop). Id. at 73.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge panel presenting summarized content for inclusion into an edited document as taught by Hollingsworth-Mertens to incorporate the web page editor comprising a snippets panel as taught by Grover. One of ordinary skill in the art would be motivated to integrate a snippets panel into Hollingsworth-Mertens, with a reasonable expectation of success, in order to enable a user to quickly access commonly used elements without having to recreate the same components time after time. Grover, 72.
	Hollingsworth-Mertens-Grover does not expressly disclose wherein the textual information includes textual metadata stored with the first content item and automatically generating a summary of the first content item in dependence on the explicit textual data and textual metadata included in the textual information.
	Doornenbal discloses wherein the textual information includes textual metadata stored with the first content item and automatically generating a summary of the first content item in dependence on the explicit textual data and textual metadata included in the textual information. Doornenbal discloses "a method of automatically generating content summaries" from "an unstructured text corpus" using "an annotated dataset." Doornenbal, ¶ 4. In short, the method scans full text literature to "extract relevant and targeted pieces of textual information with respect to a particular concept from the text, and identify the most relevant pieces of textual information for the particular concept." A system implementing the method "generates annotated data as an output of the unstructured text," wherein the "annotated data contains metadata indicating various terms found in the text as well as term annotations that mark the start and end offsets of a concept." Id. at ¶¶ 14-15. The annotated data contains metadata such as concepts, terms, parts-of-speech tags, lemmas, tokens sentences, sections, etc. The unstructured text corpus "may be annotated with tokens," (i.e. the metadata is stored with the content). Id. at ¶ 32; See Also ¶ 37 ("annotation logic … receives the unstructured text corpus and generated an annotated dataset"); ¶ 83 ("unstructured text corpus may be annotated, thereby identifying term annotations and metadata for one or more concepts"). Snippet logic is configured to "rank a plurality of snippets from the annotated data for generating a content summary." Id. at ¶ 33. The method "generate[s] content summaries having snippets and definitions, which are extracted, pre-sorted, and identified for specific concepts from the unstructured text corpus." Id. at ¶ 54. Accordingly, Doornenbal discloses using annotated data comprising (1) textual data (i.e. unstructured text corpus) and (2) textual metadata stored with the content (i.e. annotation metadata) to automatically generate content summaries comprising explicit textual data (i.e. extracted snippets) that are scored and selected based on the textual metadata stored with the content (i.e. annotation metadata).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content summary method of Hollingsworth-Mertens-Grover to incorporate generating a summary using textual data annotated with metadata as taught by Doornenbal. One of ordinary skill in the art would be motivated to integrate using textual data annotated with metadata into Hollingsworth-Mertens-Grover, with a reasonable expectation of success, in order to generate summaries according to a specific concept of interest, enabling a user to quickly "determine whether a particular source is pertinent to their particular concept or area of interest,"  See Doornenbal, ¶ 3, 18, 79.

Claim 10
	Mertens discloses displaying the information associated with the one or more content items that are stored in the content repository to a user of the web content management service in a window of a component properties module of the web content management service. Mertens discloses that the document application "can generate and display knowledge panels with [a] document." Mertens, 2:33-41. Document system 108 communicates with a "knowledge panel system 110 to identify, generate, and serve knowledge panels." Id. at 4:32-54. Document system 108 identifies an entity and context identifier 109, queries the knowledge panel system 110 with the identifier, and "generates a responsive knowledge panel." Figure 2 illustrates that interface 200 is updated "to present knowledge panel 256 received from the knowledge panel system 110 to the user." Figure 3 illustrates that a user may "incorporate an element of the knowledge panel 256 into the document 252" by selecting the textual content 258 or image 260. Id. at 7:45-9:21. Accordingly, Mertens discloses a document editing interface 200 (i.e. a web content management service) comprising a knowledge panel 256 (i.e. a window of a component properties module) that enables selection of a textual content 258 and/or image 260 (i.e. one or more content items).
	Mertens discloses wherein selecting the first content item comprises the user selecting the first content item in the component properties module window. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Interface 300 shows the result of a user selecting image 260 and performing a drag and drop operation to add the image into document. Document 302 illustrates "that the image 306 . . . has been edited into document 201 in response to the user's drag and drop." Id. at 9:3-21.
	Hollingsworth discloses wherein providing the textual information and summary parameter values to the text mining engine and automatically generating the summary of the first content item is performed in response to the user selecting the first content item in the component properties module window. Once the system receives the document, the system executes algorithms to "identify salient excerpts" and "output[s] a summary." Hollingsworth, ¶ 52. In one embodiment, the summary is "automatically displayed while displaying a corresponding document" based on control commands indicating an automatic mode. Id. at ¶¶ 64; 107; 112. Accordingly, Hollingsworth discloses automatically generating a summary upon uploading a selected document and/or upon selecting a document for viewing.

Claim 11
	Mertens discloses wherein the component properties module is launched by a digital page editor of the web content management service, the method further comprising receiving the summary content item by the digital page editor and adding the summary content item to a digital page that is open in the digital page editor. Mertens discloses a document system 108 comprising "a document editing . . . environment" wherein "a user is able to load, view[,] create, author, edit, save, and publish any kind of technologically appropriate document" (e.g. a web page). Mertens, 4:6-18. In one embodiment, the document editor is implemented in a web browser. Figure 2 illustrates an embodiment document editor, wherein the user has opened a document for editing. Id. at 7:45-57. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Interface 300 shows the result of a user selecting image 260 and performing a drag and drop operation to add the image into document. Document 302 illustrates "that the image 306 . . . has been edited into document 201 in response to the user's drag and drop." Id. at 9:3-21.

Claim 14
	Mertens discloses retrieving the summary content item from the content repository with a digital page editor of the web content management service and adding the summary content item to a digital page that is open in the digital page editor. Figure 1 illustrates that document system 108 (i.e. digital page editor) is communicatively coupled to knowledge panel system 110 comprising content items 112 (i.e. content repository) via a network 102. Mertens, 3:32-2:54. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Interface 300 shows the result of a user selecting image 260 and performing a drag and drop operation to add the image into document. Document 302 illustrates "that the image 306 . . . has been edited into document 201 in response to the user's drag and drop." Id. at 9:3-21.

Claim 17
	Grover discloses wherein the component browser is configured to access a plurality of content items stored in the content repository through the web content management service, the plurality of content items including the first content item, wherein the component browser is configured to present the plurality of content items to a user and to receive user input representing the selection of the first content item. Grover discloses that Dreamweaver CC is a "program for designing and building web sites." Grover, 26. The Dreamweaver web editing user interface comprises panels (e.g. properties panel, panel groups) that are "for working with the various technologies required to build and maintain a website."  Id. at 28 (Figure 1-2); 30. Panels are accessed using the window menu in the interface. Id. at 35. One exemplary panel is the "snippet panel" comprising text chunks for insertion in a web page. Id. at 72-74. Snippets are organized in the panel by storing the snippets into folders. Id. at 75. Figure 19-1 illustrates the snippets panel. The snippets panel (i.e. component browser) is comprised of a plurality snippets (i.e. textual content items containing explicit text); the snippets are stored in folder data structures (i.e. stored in a repository); and a user can select a first snippet from the panel to add to a web page (e.g. double-click, insert, drag and drop). Id. at 73.

Claim 18
	Grover discloses wherein the component browser is launched from the web page editor, the component browser window within the web page editor and the plurality of content items are displayed in the component browser window, wherein each of the content items displayed in the component browser window is selectable by the user. Panels are accessed using the window menu in the interface. Grover, 35. The "window menu" is part of the web page editor. Figure 1-2 illustrates a web page editor comprising panel groups for displaying panels and a properties panel. Id. at 28. Figure 19-1 illustrates a snippets panel (i.e. component browser window) displaying a plurality of textual content items selectable by the user. Id. at 73.

Claim 19
	Grover discloses wherein the component browser is configured to, in response to receiving user input selecting the first content item, invoke a component properties module, wherein the component properties module is configured to display in a corresponding component properties window one or more properties of the first content item. Figure 1-2 illustrates a web page editor comprising panel groups for displaying panels and a properties panel. Grover, 28. The properties panel is used to fine tune content dropped into the web page. The properties panel is "aware of what you're working on in the document window … and displayed the appropriate set of properties." The properties include metadata such as "class," "ID," "alt" text, etc. Id. at 33.

Claim 20
	Grover discloses wherein the one or more properties of the first content item displayed in the component properties window includes metadata associated with the first content item. Figure 1-2 illustrates a web page editor comprising panel groups for displaying panels and a properties panel. Grover, 28. The properties panel is used to fine tune content dropped into the web page. The properties panel is "aware of what you're working on in the document window … and displayed the appropriate set of properties." The properties include metadata such as "class," "ID," "alt" text, etc. Id. at 33.

Claim 21
	Mertens discloses wherein the component browser is configured to use a runtime environment to search a plurality of content items by keyword, wherein the runtime environment access a search engine to search keyword indices that are created and maintained by an indexer, wherein content items returned by the search engine are presented to a user to enable selection of the first content item and the presented content items. Mertens discloses that the user can perform a search within a knowledge panel displayed contemporaneously with an edited document. Mertens 1:42-62. Content items are "stored in an index of entities and data identifying content item relevant to the entities." Id. at 4:60-62. When the user edits a document at runtime, "entity and context identifier 109 may analyze the text behind the cursor 204 and identify multiple entities" and then generates a search query based on an identified entity keyword. Id. at 8:7-53. The knowledge panel 256 displays content items received by the system corresponding to the keyword search of the content item index. Id. at 8:54-61; 9:35-49.

Claim 22
	Hollingsworth discloses a method for generating content summaries. Hollingsworth discloses a method executed on a computer system for "provisioning a summary of a document" referred to as a "SkimScript." Hollingsworth, ¶¶ 45-48. The system comprises "an excerpts identifier configured for identifying a plurality of salient excerpts based on a textual analysis of the document" and "a summary generator configured for generating the summary of the document based on the salient excerpts." Id. at ¶ 87.
	Hollingsworth discloses launching [a browser] configured to enable … selection of a first content item. Figure 10 illustrates a content browser for "receiving an electronic document or website." Id. at ¶¶ 51; 59. Hollingsworth discloses that the method receives control commands comprising "a selection of one or more articles to be summarized." Id. at ¶ 64.
	Hollingsworth discloses in response to selection of the first content item automatically generating a summary of the first content item using explicit textual data of the first content item. The system receives "the textual content of the article." Id. at ¶ 49. Once the system receives the document, the system executes algorithms to "identify salient excerpts" and "output[s] a summary." Id. at ¶ 52. In one embodiment, the summary is "automatically displayed while displaying a corresponding document" based on control commands indicating an automatic mode. Id. at ¶¶ 64; 107; 112. Accordingly, Hollingsworth discloses automatically generating a summary upon uploading a selected document and/or upon selecting a document for viewing.
	Hollingsworth discloses storing the summary of the content item as a textual summary content item which is separate from the first content item. In one embodiment, a display modal is used comprising a document summary display, wherein the summary "display may comprise a separate document or be embedded within the corresponding document." Id. at ¶ 19. In one embodiment, the method comprises steps of "generating … the summary of the document based on … salient excerpts" and "may further include storing, using a storage device, each of the summary and a document indicator associated with the document." Id. at ¶¶ 95-96.
	Hollingsworth discloses providing textual the summary content item. Hollingsworth provides the document summary by displaying it in a display modal or pop-up window. Id. at ¶¶ 19; 55. A SkimScript "may include an executable code configured to … retrieve one or more summaries of the document." Id. at ¶ 46.
	Hollingsworth discloses adding . . . the textual summary content item to [a] web page. In one embodiment, the source code of a web page document "may be modified to include the SkimScript," wherein execution of the SkimScript causes "displaying of the summary." Accordingly, "when the article is displayed, the summary … may also be displayed." Id. at ¶¶ 48-49.
	Hollingsworth does not expressly disclose a method for generating content summaries in a web content management service; opening, in a web page editor … a web page; launching from the web page editor, a component browser, wherein the component browser is configured to enable selection of a first content item; providing the summary content item to the web page editor; and adding, with the web page editor, the summary content item to the web page.
	Mertens discloses a method for generating content summaries in a web content management service. Mertens discloses a document application comprising a knowledge panel that "is a user interface element that provides information or other content related to a particular entity referenced by the document." Mertens, 2:33-41. The content in a knowledge panel "may include content published . . . by multiple resources, such as multiple web pages." Id. at 2:55-67; 5:6-18. The content retrieved for presentation in knowledge panels is acquired using a "variety of appropriate information retrieval and relevant determining search algorithms." Accordingly, the knowledge panel system is a web content management service (i.e. the system manages the presentation of web content to a user). Further, Mertens discloses that the textual content (i.e. first content item) in the knowledge panel "may be an automatically generated summarization" of contents of a webpage. Id. at 3:1-13; 6:10-16.
	Mertens discloses opening, in a web page editor … a web page. Mertens discloses a document system 108 comprising "a document editing . . . environment" wherein "a user is able to load, view[,] create, author, edit, save, and publish any kind of technologically appropriate document" (e.g. a web page). Id. at 4:6-18. In one embodiment, the document editor is implemented in a web browser. Figure 2 illustrates an embodiment document editor, wherein the user has opened a document for editing. Id. at 7:45-57.
	Mertens discloses launching from the web page editor, a component browser, wherein the component browser is configured to enable selection of a first content item. Mertens discloses that the document application "can generate and display knowledge panels with [a] document." Id. at 2:33-41. Document system 108 communicates with a "knowledge panel system 110 to identify, generate, and serve knowledge panels." Id. at 4:32-54. Document system 108 identifies an entity and context identifier 109, queries the knowledge panel system 110 with the identifier, and "generates a responsive knowledge panel." Figure 2 illustrates that interface 200 is updated "to present knowledge panel 256 received from the knowledge panel system 110 to the user." Figure 3 illustrates that a user may "incorporate an element of the knowledge panel 256 into the document 252" by selecting the textual content 258 or image 260. Id. at 7:45-9:21. Accordingly, Mertens discloses a document editing interface 200 (i.e. a web page editor) comprising a knowledge panel 256 (i.e. a component browser) that enables selection of a textual content 258 and/or image 260 (i.e. a first content item).
	Mertens discloses adding, with the web page editor, the summary content item to the web page. Figure 3 illustrates that the user may select and add content from the knowledge panel 256 using a drag and drop operation. Interface 300 shows the result of a user selecting image 260 and performing a drag and drop operation to add the image into document. Document 302 illustrates "that the image 306 . . . has been edited into document 201 in response to the user's drag and drop." Id. at 9:3-21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document summarization method of Hollingsworth to incorporate the knowledge panel presenting summarized content for inclusion into an edited document as taught by Mertens. One of ordinary skill in the art would be motivated to integrate the knowledge panel into Hollingsworth, with a reasonable expectation of success, in order to enable a user to "easily incorporate relevant information" into a document being authored and to "incorporate the information without navigating away from the document." See Mertens, 1:42-2:13.
	Hollingsworth-Mertens does not expressly disclose wherein the component browser is configured to access through the web content management service a plurality of content items which are stored in a content repository and to enable selection of a first content item from the plurality of content items and wherein the component browser invokes a component properties module which is configured to display one or more properties of the first content item in a corresponding properties window. Prior art software like ADOBE DREAMWEAVER CC discloses web editing software with content item repositories and properties windows.
	For example, Grover discloses wherein the component browser is configured to access through the web content management service a plurality of content items which are stored in a content repository and to enable selection of a first content item from the plurality of content items. Grover discloses that Dreamweaver CC is a "program for designing and building web sites." Grover, 26. The Dreamweaver web editing user interface comprises panels (e.g. properties panel, panel groups) that are "for working with the various technologies required to build and maintain a website."  Id. at 28 (Figure 1-2); 30. Panels are accessed using the window menu in the interface. Id. at 35. One exemplary panel is the "snippet panel" comprising text chunks for insertion in a web page. Id. at 72-74. Snippets are organized in the panel by storing the snippets into folders. Id. at 75. Figure 19-1 illustrates the snippets panel. The snippets panel (i.e. component browser) is comprised of a plurality snippets (i.e. textual content items containing explicit text); the snippets are stored in folder data structures (i.e. stored in a repository); and a user can select a first snippet from the panel to add to a web page (e.g. double-click, insert, drag and drop). Id. at 73.
	Grover discloses wherein the component browser invokes a component properties module which is configured to display one or more properties of the first content item in a corresponding properties window. Figure 1-2 illustrates a web page editor comprising panel groups for displaying panels and a properties panel. Grover, 28. The properties panel is used to fine tune content dropped into the web page. The properties panel is "aware of what you're working on in the document window … and displayed the appropriate set of properties." The properties include metadata such as "class," "ID," "alt" text, etc. Id. at 33.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge panel presenting summarized content for inclusion into an edited document as taught by Hollingsworth-Mertens to incorporate the web page editor comprising a snippets panel as taught by Grover. One of ordinary skill in the art would be motivated to integrate a snippets panel into Hollingsworth-Mertens, with a reasonable expectation of success, in order to enable a user to quickly access commonly used elements without having to recreate the same components time after time. Grover, 72.
	Hollingsworth-Mertens-Grover does not expressly disclose automatically generating a summary of the first content item using explicit textual data of the first content item and textual metadata stored with the first content item.
	Doornenbal discloses automatically generating a summary of the first content item using explicit textual data of the first content item and textual metadata stored with the first content item. Doornenbal discloses "a method of automatically generating content summaries" from "an unstructured text corpus" using "an annotated dataset." Doornenbal, ¶ 4. In short, the method scans full text literature to "extract relevant and targeted pieces of textual information with respect to a particular concept from the text, and identify the most relevant pieces of textual information for the particular concept." A system implementing the method "generates annotated data as an output of the unstructured text," wherein the "annotated data contains metadata indicating various terms found in the text as well as term annotations that mark the start and end offsets of a concept." Id. at ¶¶ 14-15. The annotated data contains metadata such as concepts, terms, parts-of-speech tags, lemmas, tokens sentences, sections, etc. The unstructured text corpus "may be annotated with tokens," (i.e. the metadata is stored with the content). Id. at ¶ 32; See Also ¶ 37 ("annotation logic … receives the unstructured text corpus and generated an annotated dataset"); ¶ 83 ("unstructured text corpus may be annotated, thereby identifying term annotations and metadata for one or more concepts"). Snippet logic is configured to "rank a plurality of snippets from the annotated data for generating a content summary." Id. at ¶ 33. The method "generate[s] content summaries having snippets and definitions, which are extracted, pre-sorted, and identified for specific concepts from the unstructured text corpus." Id. at ¶ 54. Accordingly, Doornenbal discloses using annotated data comprising (1) textual data (i.e. unstructured text corpus) and (2) textual metadata stored with the content (i.e. annotation metadata) to automatically generate content summaries comprising explicit textual data (i.e. extracted snippets) that are scored and selected based on the textual metadata stored with the content (i.e. annotation metadata).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content summary method of Hollingsworth-Mertens-Grover to incorporate generating a summary using textual data annotated with metadata as taught by Doornenbal. One of ordinary skill in the art would be motivated to integrate using textual data annotated with metadata into Hollingsworth-Mertens-Grover, with a reasonable expectation of success, in order to generate summaries according to a specific concept of interest, enabling a user to quickly "determine whether a particular source is pertinent to their particular concept or area of interest,"  See Doornenbal, ¶ 3, 18, 79.


Claims 5-6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth, in view of Mertens, further in view of Grover, further in view of Doornenbal, further in view of Liu et al., U.S. PG-Publication No. 2005/0091203 A1.

Claim 5
	Hollingsworth discloses a summary parameter that indicates a size for the summary content item. Hollingsworth discloses that a summary generator may operate using one or more parameters, wherein "the one or more parameters may include a percentage value." Using the parameter, the system generates a summary "based on the percentage value" such that the number of words in the summary "may depend on the percentage value." Hollingsworth, ¶ 87.
	Hollingsworth does not expressly disclose providing, by the component browser, a summary parameter that indicates a size for the summary content item.
	Liu, in view of Mertens, providing, by the component browser, a summary parameter that indicates a size for the summary content item. Liu discloses a method to "improve the readability of an automatically generated summary." Liu, ¶ 5. Liu discloses two parameters "used to control how many sentences with higher evaluation scores are to be extracted specifically," (1) the length of the summary or (2) a compression ratio of the summary versus the original document." Id. at ¶¶ 27; 51; 56. Liu discloses that user can set these parameters through user interface 402. Id. at ¶¶ 60; 66; 71. Figures 8A and 8B illustrate exemplary user interface wherein "the user can control whether to add a number of document segments . . . and control the percentage of the document segments." Id. at ¶ 74. One of ordinary skill in the art would recognize that the user interface elements for setting these length and/or ratio parameters could be integrated into the knowledge panel user interface of Mertens.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document editor adding automatically generated summaries of Hollingsworth-Mertens-Grover-Doornenbal to incorporate user input of length and/or ratio summary parameters as taught by Liu. One of ordinary skill in the art would be motivated to integrate user input of length and/or ratio summary parameters into Hollingsworth-Mertens-Grover-Doornenbal, with a reasonable expectation of success, in order to enable the user control in "mak[ing] the finally generated summary more compact," or to "improve the readability of the finally generated coherent summary" by increasing its length. See Liu, ¶ 51.

Claim 6
	Liu discloses wherein the summary parameter is a selectable percentage between 1 percent and 100 percent which causes the summary content item to be generated at a corresponding size, wherein the ratio of the size of the summary content item to the size of the first content item is determined by the selected percentage. The summary length parameters can control "the compression ratio of the finally generated coherent summary versus the original document; or the percentage of sentences with higher correlation degrees in the finally generated coherent summary." Liu, ¶¶ 51; 56; 60. Figures 8A and 8B enable a user to input a length parameter using a slider input from 0 to 100.

Claim 12
	Liu discloses editing, by the digital page editor, the summary content item and thereby modifying the summary content item. Liu discloses a method to "improve the readability of an automatically generated summary." Liu, ¶ 5. Liu discloses two parameters "used to control how many sentences with higher evaluation scores are to be extracted specifically," (1) the length of the summary or (2) a compression ratio of the summary versus the original document." Id. at ¶¶ 27; 51; 56. Liu discloses that user can set these parameters through user interface 402. Id. at ¶¶ 60; 66; 71. Figures 8A and 8B illustrate exemplary user interface wherein "the user can control whether to add a number of document segments . . . and control the percentage of the document segments." Id. at ¶ 74. One of ordinary skill in the art would recognize that the user interface elements for setting these length and/or ratio parameters could be integrated into the knowledge panel user interface of Mertens. Adjusting the slider element within this user interface would edit the summary (modify the size of the summary) using the digital page editor.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document editor adding automatically generated summaries of Hollingsworth-Mertens-Grover-Doornenbal to incorporate user input of length and/or ratio summary parameters as taught by Liu. One of ordinary skill in the art would be motivated to integrate user input of length and/or ratio summary parameters into Hollingsworth-Mertens-Grover-Doornenbal, with a reasonable expectation of success, in order to enable the user control in "mak[ing] the finally generated summary more compact," or to "improve the readability of the finally generated coherent summary" by increasing its length. See Liu, ¶ 51.

Claim 15
	Liu discloses wherein the size summary parameter values comprise at least one of: a selectable percentage between 1 percent and 100 percent; a selectable number of lines, words or characters; and a selectable device type having a corresponding display size parameter; wherein the size summary parameter causes the summary content item to be generated at a corresponding size. Liu discloses a method to "improve the readability of an automatically generated summary." Liu, ¶ 5. Liu discloses two parameters "used to control how many sentences with higher evaluation scores are to be extracted specifically," (1) the length of the summary or (2) a compression ratio of the summary versus the original document." Id. at ¶¶ 27; 51; 56. Liu discloses that user can set these parameters through user interface 402. Id. at ¶¶ 60; 66; 71. Figures 8A and 8B illustrate exemplary user interface wherein "the user can control whether to add a number of document segments . . . and control the percentage of the document segments." Id. at ¶ 74. Figures 8A and 8B enable a user to input a length parameter using a slider input from 0 to 100. One of ordinary skill in the art would recognize that the user interface elements for setting these length and/or ratio parameters could be integrated into the knowledge panel user interface of Mertens.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document editor adding automatically generated summaries of Hollingsworth-Mertens-Grover-Doornenbal to incorporate user input of length and/or ratio summary parameters as taught by Liu. One of ordinary skill in the art would be motivated to integrate user input of length and/or ratio summary parameters into Hollingsworth-Mertens-Grover-Doornenbal, with a reasonable expectation of success, in order to enable the user control in "mak[ing] the finally generated summary more compact," or to "improve the readability of the finally generated coherent summary" by increasing its length. See Liu, ¶ 51.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth, in view of Mertens, further in view of Grover, further in view of Doornenbal, further in view of Liu, further in view of Jang, U.S. Patent No. 10,572,726 B1.

Claim 7
	Jang discloses wherein the summary parameter is a selectable number of lines, words or characters, which causes the summary content item to be generated at a corresponding size which has the selected number of lines, words or characters. Jang discloses a media summarizer that inspects a document and generates a summary of the document using a subset of identified words. Jang, 1:22-31. The size of the generated summary is determined by a user inputting a particular size or a relative size. Id. at 2:29-39. In one embodiment, a summary generator 108 generates a summary 112 using a user identified summary size 118. The summary size 118 "may be based on the number of sentences, words, or the like" or may "identify a set size, such as two pages." Id. at 4:65-5:17. Examiner notes that 'two pages' is a measurement of a selected number of lines.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic document summarization method of Hollingsworth-Mertens-Grover-Doornenbal-Liu to incorporate a summary size parameter based on numbers of words or pages as taught by Jang. One of ordinary skill in the art would be motivated to integrate a summary size parameter based on number of words or pages into Hollingsworth-Mertens-Grover-Doornenbal-Liu, with a reasonable expectation of success, in order to provide a user flexibility in determining summary size based on relative measurements or by specific set measurements. See Jang, 4:65-5:54.


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth, in view of Mertens, further in view of Grover, further in view of Doornenbal, further in view of Liu, further in view of Sankarasubramaniam et al., U.S. PG-Publication No. 2012/0056901 A1.
	
Claim 8
	Sankarasubramianiam discloses wherein the summary parameter is a selectable device type which is chosen from a plurality of different device types, wherein each device type has a corresponding display size parameter, wherein selection of the chosen device type causes the summary content item to be generated according to the size parameter corresponding to the chosen device type. Sankarasubramianiam discloses a "method for adaptive content summarization" wherein "an optimal summary size is computed and summary corresponding to the optimal summary size is presented to the user depending on the user's profile . . . display size . . . etc." Sankarasubramianiam, ¶¶ 14-15. The summary size "corresponds to a percentage of the content for displaying as the summary," and consumption medium parameters used to generate the summary include "a screen size of the display device and power of the display deice." Id. at ¶¶ 17-18. The method "determine[s] optimal summary size for a particular consumption medium" and "the summary adapts itself to various devices and consumption modes (e.g., stationary, mobile etc.) the user may encounter." Id. at ¶ 70.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic document summarization method of Hollingsworth-Mertens-Grover-Doornenbal-Liu to incorporate a summary size parameter based on display size as taught by Sankarasubramianiam. One of ordinary skill in the art would be motivated to integrate a summary size parameter based on display size into Hollingsworth-Mertens-Grover-Doornenbal-Liu, with a reasonable expectation of success, in order to reduce information glut by adapting document summarizes "for a particular consumption device" and "present consumption mode." See Sankarasubramianiam, ¶¶ 3-4. 


Response to Arguments
	Applicant argues that Hollingsworth does not teach or suggest various claim limitations because the SkimScript included in the article is manually adding back-end code to an article and not adding a textual summary to a web page. Rem. 7-8.
	The Examiner disagrees.
	Hollingsworth discloses storing a textual summary. In one embodiment, the method comprises steps of "generating … the summary of the document based on … salient excerpts" (i.e. text) and "may further include storing, using a storage device, each of the summary and a document indicator associated with the document." Hollingsworth, ¶¶ 95-96.
Hollingsworth discloses providing a textual summary. A SkimScript "may include an executable code configured to … retrieve one or more summaries of the document." Id. at ¶ 46.
Hollingsworth discloses adding a textual summary to a web page. In one embodiment, the source code of a web page document "may be modified to include the SkimScript," wherein execution of the SkimScript causes "displaying of the summary." Accordingly, "when the article is displayed, the summary … may also be displayed." Id. at ¶¶ 48-49; See Also ¶ 16 ("source code may include instructions for rendering the document as well as a corresponding summary on an end-user's device").
Hollingsworth discloses storing, providing, and adding (to content) a textual summary. The executable code is merely the means for receiving (i.e. providing) the textual summary and adding the textual summary to a web page document. When a web page article containing the SkimScript is rendered using a browser, the browser displays the article and an added summary of the article.
Accordingly, the rejections under 35 USC § 103 are maintained.

Applicant argues that Hollingsworth does not teach or suggest various claim limitations because Hollingsworth displays the summary in a display modal; and a display modal "may actually impede an attempt to add the textual summary content item," because Wikipedia states that modal windows "often prevents use of a system's cut, copy, and paste facilities." Rem. 8.
The Examiner disagrees.
Hollingsworth only describes this "display modal" in one paragraph of the reference; and Hollingsworth never refers to the display modal using the terminology "modal window" that Applicant's Wikipedia citation is drawn to.  Hollingsworth explicitly states that the display modal including the document summary "may comprise a separate document or be embedded within the corresponding document." Hollingsworth, ¶ 19 (emphasis added). In at least one embodiment, the summary is embedded within the corresponding document, i.e. the summary is added into the document, and not displayed as a separate dialog window.
Applicant states "it is not clear what the 'corresponding document' is." Rem. 8. However, based on reading the reference as a whole, it is clear that the corresponding document is the document that the summary is based on: "a script may be embedded into an underlying source code associated with [a] document," and the "script may comprise instructions for rendering the document and a corresponding summary to the textual content of the document." Hollingsworth, ¶ 14.
The assertion that a modal window may prevent cut, copy, and paste actions is irrelevant to the present claims, because there is no recitation of a limitation of copying and pasting a summary into a corresponding document.
Accordingly, the rejections under 35 USC § 103 are maintained.

Applicant argues that Doornenbal does not teach "obtaining textual data corresponding to the first content item including … textual metadata stored with the first content item" because the annotated dataset "is parsed into a custom generated document object, and snippets are extracted from the custom generated document object." Rem. 9.
The Examiner disagrees.
Doornenbal discloses generating a "method of automatically generating content summaries" from unstructured text. Doornenbal, ¶ 4.  The method "generates annotated data as an output on the unstructured text," wherein the "annotated data contains metadata indicating various terms found in the text." Id. at ¶ 15.
Doornenbal discloses that the annotations (i.e. metadata) are stored directly within the unstructured text corpus (i.e. first content item). Doornenbal discloses that the "unstructured text corpus 238b may be further annotated to identify words, sentences, and sections" and "the unstructured text corpus 238b may be annotated with tokens … which may correspond to words, characters, spaces, n-grams, … or the like." Id. at ¶ 32 (emphasis added). Further, "[t]he unstructured text corpus may be annotated, thereby identifying term annotations and metadata for one or more concepts." Id. at ¶ 83. Annotating the text corpus means adding (i.e. storing) metadata to the content itself using annotations. 
Applicant argues that the annotated dataset is not metadata which is stored with the first content item because "Doornenbal receives the text corpus and then generates the annotated dataset from the text corpus." Rem. 9. However, it is clear from Examiner's cited portions of the Doornenbal reference that the unstructured text corpus is annotated with tokens to generate the annotated dataset. Accordingly, the "annotated dataset" stores both the original content (i.e. unstructured text) and annotations (i.e. metadata). This annotated dataset is then used to automatically generate a summary of the content.
	Applicant further points out that the annotated dataset is parsed into a custom generated document object, and snippets are extracted from the custom generated document object to generate a summary. Id. These steps are drawn to automatically generating a textual summary of the first content item using the textual metadata. These functions do not change the fact that the obtained annotated dataset comprises (1) the first content item (i.e. unstructured text) stored with (2) metadata (i.e. annotations).
Accordingly, the rejections under 35 USC § 103 are maintained.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 14, 2022